Citation Nr: 0838442	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original evaluation for post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to April 12, 2005.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  

The veteran filed his original service connection claim for 
PTSD on September 22, 1998.  A May 2003 rating decision 
granted service connection for PTSD and assigned an initial 
10 percent disability rating with the effective date of both 
being the date of receipt of the original claim for service 
connection on September 22, 1998.  Thereafter, a May 2005 
rating decision granted a 100 percent rating effective April 
12, 2005.  In pertinent part, the veteran appealed the 
assignment of only a 10 percent rating from September 22, 
1998, to April 11, 2005.  

In February 2007 the Board entered a decision which, in 
pertinent part, granted a rating of no more than 30 percent 
for the service-connected PTSD from September 22, 1998, to 
April 11, 2005.  That decision was effectuated by the RO in 
May 2007.  

The veteran appealed that portion of the February 2007 Board 
decision assigning no more than a 30 percent rating for PTSD 
from September 22, 1998, to April 11, 2005 to the United 
States Court of Appeals for Veterans Claims (Court).  

On appeal, the Court, pursuant to a Joint Motion for Remand 
(Joint Motion), entered an Order in November 2007, vacating 
that portion of the February 2007 Board decision which did 
not award a rating for service-connected PTSD greater than 30 
percent prior to April 12, 2005.  The other issues addressed 
in the February 2007 Board decision were not appealed to or 
addressed by the Court.  The case was subsequently returned 
to the Board for further appellate review.  

Following its return, the Board in a March 2008 decision 
remanded the case for additional development, including a VA 
examination.  The requested action was taken and the case is 
appropriately before the Board for review.  


FINDING OF FACT

Prior to April 11, 2005, the veteran experienced occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to the symptoms related to his 
service-connected PTSD, but was not productive of 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent from 
September 22, 1998 to April 11, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003 and March 2006, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was also provided in the 
March 2006 letter.  

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2003 and March 2006 notices were given 
after the appealed AOJ decision, dated in May 2003.  The 
Court specifically stated in Pelegrini, however, that it was 
not requiring the voiding or nullification of any AOJ action 
or decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in August 2008, the 
Board finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board notes that here, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the underlying claim of service connection was 
granted in May 2003, and the March 2006 notice was found to 
be legally sufficient, VA's duty to notify in this case has 
been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board.  In June 2006, the veteran 
appeared and testified at a Travel Board hearing at the 
Jackson RO.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran contends that he is entitled to a rating in 
excess of 30 percent prior to April 11, 2005 for his service-
connected PTSD.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, the Board will consider whether separate 
ratings may be assigned for separate periods of time based on 
facts found, a practice known as "staged ratings," whether 
it is an initial rating case or not.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 30 percent evaluation is 
for assignment when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The next higher evaluation under Diagnostic Code 9411, a 70 
percent evaluation, is contemplated for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted with evidence 
of total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4,125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The veteran and his representative essentially assert that 
evidence prior to and following the veteran filing service 
connection in September 1998 warrants entitlement to a higher 
rating for his PTSD prior to April 12, 2005.  Specifically, 
numerous medical records dated between 1992 and 1999 were 
submitted in support of his claim, along with records from 
employers and vocational reports.  The evidence shows that 
the veteran received treatment at VA in 1992 for depression.  
In a VA treatment record dated in November 1994, the veteran 
complained of elevated work-related stress.  The veteran was 
hospitalized in December 1994 for homicidal ideations.  The 
Admission History and Physical Summary report dated in 
December 1994 indicated that the veteran reported thoughts of 
shooting supervisors at work.  He denied any prior aggressive 
behavior, except on one occasion when he kicked his wife with 
both feet.  This was in response to his wife harassing him 
about AIDS, according to the veteran.  The veteran described 
himself to the physician as a transsexual.  A diagnosis of 
adjustment disorder with disturbance of mood and conduct was 
given.  

The veteran was hospitalized for one day in March 1996 for 
suicidal ideation.  The veteran was on hormone therapy 
because of his desire to become a woman.  He visited the 
emergency room stating the he did not want to be a 
transsexual anymore and just wanted to kill himself.  He 
threatened to slash his wrist.  As a result, he was admitted 
for hospitalization.  During an evaluation later that day, 
the veteran denied being suicidal at the time of his 
admission.  According to the physician, it was obvious that 
his suicidal claims he made in the emergency room were a 
confabulation or more directly, a malingering attempt.  

The veteran was hospitalized from September 26, 1996 through 
October 4, 1996 for suicidal ideations.  The diagnosis was 
adjustment disorder, rule out major depression, organic mood 
disorder, and gender identity disorder.  The veteran 
underwent psychotherapy at VA in November 1996 for 
depression, sexual identity crisis, and post-childhood 
trauma.  

VA mental health treatment records from January 1997 through 
July 1997 noted that the veteran complained of rage at his 
estranged new wife.  In a January 1997 VA clinical report, he 
claimed that his wife was hiding from him, but that he also 
was staying away because he was afraid he would hurt someone.  
He also reported receiving his social security back payments.  
In a January 1997 Report of Contact to VA, the veteran 
informed one of his daughters that he was going to kill 
himself and threatened her as well.  The veteran was later 
sent to the hospital as he had cut his penis, according to 
the Report of Contact.  However, in a February 1997 Report of 
Contact, only three days after the January 1997 Report of 
Contact, the veteran denied any intent to commit suicide, 
explaining that he told his daughter he "might" commit 
suicide, but in reality had no intention to do so.  He also 
denied cutting his penis.  

A July 1997 VA treatment record noted no psychiatric symptoms 
other than depression.  The veteran was pleasant, 
cooperative, attentive, and not easily distracted during the 
evaluation.  Facial expression was normal, behavior was 
normal, affect appropriate; however, mood was reported as 
irritable, sometimes depressed, and congruent.  Thought 
processes and content were normal.  The veteran denied 
suicidal or homicidal ideations.  Judgment and insight were 
good.  The diagnosis was depression.  

In addition, in a psychiatric evaluation for purposes of 
determining child visitation rights dated in August 1997, the 
veteran entirely denied having had prior homicidal ideations.  
The veteran stated that he would rather have been suicidal 
than homicidal.  He stated that the threats had always been 
made as he had come in for help, and he had never really 
received that help because of physicians' tendencies to 
overreact to his statements.  According to the physician, the 
veteran has never really appeared psychotic in any way and 
even while making the threats historically, the veteran 
denied that he was threatening people.  The physician 
indicated that it was entirely possible that much of his 
symptomatology was a rather dramatic plea for help or 
attention.  

Employment records from prior to 1998 also show clinical 
findings of depression, anxiety, and mood disturbances.  A 
prior employer described in an October 1996 report that the 
veteran complained often, would get stressed out, and take 
medical leave.  According to the employer, the veteran's 
performance declined when stressed, he was argumentative, and 
would occasionally become defensive.  An April 1991 
memorandum from another employer also noted that the veteran 
complained that his work stressed him out.  

Symptoms of depression, anxiety, and mood disturbances are 
also demonstrated during the claim period to April 12, 2005.  
VA examination reports dated in May 1999 and September 2003 
both noted clinical findings of depressed affect and mood on 
evaluation.  The May 1999 VA physician reported the veteran's 
mood as being depressed and anxious.  Both VA examination 
reports noted that the veteran reported poor sleeping 
patterns and expressed difficulty falling and staying asleep.  
Clinical evaluation also revealed recurrent nightmares, which 
contributed to his sleeping difficulties.  

In addition, the veteran's sister submitted a written 
statement dated in December 2003, indicating that she 
essentially observed the veteran having bouts with 
depression, anger, and moodiness.  She described his moods 
swings as ranging from one end of the spectrum to the other, 
resulting in being very antisocial to then being extremely 
friendly.  

VA examination reports dated in May 1999 and September 2003 
indicated that the veteran had slow, but otherwise normal 
speech, insight and judgment were intact, the veteran was 
able to understand complex commands, and memory appeared 
normal on testing.  Although his affect was depressed, it was 
not found to be flattened.  VA clinical evaluation dated in 
August 2001 noted normal speech, mood euthrymic with 
congruent affect, insight and judgment fair, attention and 
concentration intact, and no agitation or retardation 
noticed.  VA clinical evaluations in June 2004 and February 
2005 noted that speech, orientation, affect, thoughts, 
abstract thinking, perception, memory and judgment/insight 
were all normal on examination.  Paranoid ideation and 
impaired abstract thinking were noted on only one VA clinical 
evaluation in May 2004.  

While the record shows prior complaints of hallucinations to 
the May 1999 and September 2003 VA examiners, there was no 
evidence of hallucinations in any of the VA treatment 
records, or hospital reports from the 1990s.  This is the 
only symptom under the 100 percent criteria noted in the 
record prior to April 12, 2005.  

The veteran testified in June 2006 that he had a real close 
relationship with his youngest daughter.  Despite prior 
statements from the veteran that he prefers to live in 
isolation, VA clinical records as recent as December 2004 
noted that the veteran was enjoying living in a motel after 
his house burned down, even though it was expensive.  For 
recreation and social interaction, the veteran plays bingo.  
According to a July 2004 VA clinical record, the veteran 
displayed good sportsmanship and excitement during a Sunday 
evening bingo game.  The veteran was very appreciative and 
showed appropriate behavior throughout the activity.  

The Board recognizes that the veteran is unemployed and has 
been receiving disability compensation from the Social 
Security Administration, effective in 1994.  However, there 
is no medical determination showing that the veteran was 
having difficulty working solely due to his PTSD symptoms 
from September 22, 1998 through April 11, 2005.  

The GAF scores assigned by the physicians during the claims 
period ranged from 30 to 60, exhibiting mild-moderate to 
serious symptoms.  Although the May 1999 VA examination 
report assigned a GAF of 30, VA treatment reports and the 
September 2003 VA examination report consistently assigned 
GAF scores from 50 to 55. 

Pursuant to the Board's March 2008 remand, the veteran 
underwent a VA PTSD examination in June 2008.  The examiner 
was asked to address severity and manifestation of the 
veteran's PTSD from September 22, 1998, to April 11, 2005, 
and to delineate the symptomatology and GAF scores that were 
due solely to the service-connected PTSD.  The examiner 
reviewed all 4 volumes of the claims file prior issuing his 
report.  

The examiner indicated from his review that the veteran was 
noted to have gender identity issues through at least 2001, 
and according to one report, until 2003.  During most of the 
period in question, the veteran was noted to be taking 
hormones, thus, affecting his mood and potentially 
exacerbating his depression.  The September and October 1996 
hospitalizations were noted to be due to his gender identity 
issues as the focus of the treatment was on conflict with 
others and depression.  The notes associated with the 
hospitalization did not include a discussion of PTSD or its 
related symptoms.  The veteran's GAF score, based upon his 
gender identity issues, was found to be 30.  The examiner 
pointed out that it was not until the end of this 
hospitalization that the veteran addressed his PTSD diagnosis 
and requested follow-up regarding it.  During this time 
period, the examiner observed that the veteran's gender 
identity issues dominated discussion in the treatment 
records.  He reported stopping work between 1994 and 1996.  
The veteran was noted to retrospectively indicate that he 
stopped working due to PTSD-related symptoms, but the 
severity of his symptoms were not documented in the record.  

The examiner referenced the veteran's May 1999 VA examination 
for PTSD as the first instance during which PTSD symptoms 
were documented in VA records.  At that examination, he 
reported having several previous suicide attempts and 
intermittent suicidal and homicidal ideation.  He had 
reported significant conflict with others-specifically with 
his work supervisor at the time.  During the psychological 
testing portion of the examination, the veteran was noted to 
have marked exaggeration and endorsement of all symptoms.  He 
reported distressing dreams about Vietnam, avoidance, 
intrusive thoughts, some hypervigilance, restless sleep, 
trouble concentrating, and ongoing exaggerated startle 
response.  The GAF score given at that examination was 30 due 
to his PTSD symptoms.  The June 2008 examiner indicated that 
this evaluation was "out of line with other exams and 
markedly beyond the rating [he] would have given based on 
reading the exam."  The June 2008 examiner indicated that 
based upon the contents of the May 1999 examination, he would 
have assigned a GAF of 55.  He indicated that a GAF of 55 
would be consistent with the ratings given to the veteran in 
2004 while in a PTSD program.  

The examiner noted the veteran's August 2001 PTSD diagnosis 
and a GAF score of 60 was issued.  From May 2004 to August 
2005, the veteran was most often found to have a GAF, based 
upon symptoms associated with PTSD, of 55.  During this time 
period, the veteran's best GAF score was 61 and his worst was 
50.  When assessed the GAF of 50, his major stressor was 
noted to be the loss of his home due to fire.  The veteran 
was also noted to have stressors related to surgery to remove 
a cyst on the brain causing severe headaches and nausea, as 
well as, conflict with his wife over visitation with their 
daughter.  

In May 2004, the veteran endorsed all symptoms on the PTSD 
evaluation form, but upon interview, he reported having 
restless sleep caused by having to urinate in the middle of 
the night due to his diabetes mellitus.  At this interview, 
he had not mentioned experiencing nightmares.  He had 
admitted intermittent suicidal thoughts and had some 
homicidal thoughts regarding his girlfriend's son.  

During the one and a half hour interview, the veteran 
reported the same history and symptoms as noted in the 2001 
VA examination.  The current mental status examination 
revealed the veteran's mood as being mildly depressed and 
mildly anxious.  The veteran did not report any delusions or 
hallucinations, nor were there any current suicidal or 
homicidal ideations noted.  The veteran advised that his 
sexual identity issue had not been a concern for him since 
his brain surgery in 2004 and was no longer an issue.  

Upon reviewing the documentation of symptoms from 1998 to 
2005, the examiner indicated that the veteran's symptoms were 
most consistent with a GAF score of 55 regarding his symptoms 
of PTSD.  The examiner indicated that although the veteran 
was once given a GAF score of 30, this was based upon the 
veteran's reported gender identity issues, his interpersonal 
conflicts (both professionally and personally), and stressors 
related to his brain cyst.  The examiner clarified by stating 
the "the more severe ratings were given for reasons other 
than post-traumatic stress disorder and the most common and 
consistent ratings for PTSD over the period in question would 
be 60 at best, but most commonly when ratings were being done 
weekly, 55, and on samplings the examiner was [able] to 
obtain were more consistent with 55."  Thus, the examiner 
found the most appropriate GAF score from 1998 to 2005, based 
upon the veteran's PTSD symptoms, should be a 55.  The 
veteran exhibited moderate symptoms and moderate difficulty 
in his social and occupational functioning-including few 
friends and conflicts with peers and co-workers.  The 
examiner further indicated that the veteran's PTSD would not 
prevent him from working, but would make obtaining and 
maintaining employment difficult over time.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating in excess of 30 
percent for PTSD from September 22, 1998, to April 11, 2005.  
As delineated by the June 2008 VA examiner, the veteran's 
symptoms from 1998 to 2005 were most analogous to the 
criteria for a 30 percent rating for PTSD.  Additionally, the 
examiner opined that for the period from 1998 to 2005, the 
veteran's GAF score would be a 55 based upon review of the 
veteran's reported symptomatology.  The examiner did note, 
however, that the veteran was once assigned a GAF of 30 in 
May 1999, but found that this score was based primarily on 
the stressor of having gender identity issues, and not based 
upon PTSD-related symptomatology.  Thus, the Board finds that 
the 30 percent evaluation from September 22, 1998, to April 
11, 2005 adequately reflects the clinically established 
impairment experienced by the veteran.  

The veteran is not entitled to a rating in excess of 30 
percent from September 22, 1998, to April 11, 2005, as he did 
not exhibit symptoms consistent with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  The 
veteran's difficulties in his occupational and social 
impairment were primarily noted to be due to his gender 
identity issues.  The June 2008 VA examiner indicated that 
the veteran's PTSD symptoms did not prevent him from securing 
employment, but over time would make it difficult to obtain 
and maintain employment.  Further, the GAF score of 55 is 
indicative of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning-all of which is 
consistent with a 30 percent rating, but no higher, for PTSD.  
Therefore, a rating in excess of 30 percent for PTSD from 
September 22, 1998, to April 11, 2005 is denied.  

The Board has also reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances-especially upon the 
finding that the GAF score of 30 was based primarily upon the 
veteran's gender identity issues.  

The veteran does not assert that he was totally unemployable 
from September 22, 1998, to April 11, 2005 because of his 
service-connected PTSD, nor has he identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings.  The Board has been 
similarly unsuccessful in locating exceptional factors.  
Although the veteran had some hospitalizations during the 
time period in question, the veteran has not required 
frequent periods of hospitalization for specific treatment of 
his PTSD.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
PTSD, the Board finds that the evaluation assigned from 
September 22, 1998, to April 11, 2005 adequately reflects the 
clinically established impairment experienced by the veteran 
at that time.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board finds no need to return this 
case to refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

An initial rating in excess of 30 percent for PTSD from 
September 22, 1998 to April 11, 2005 is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


